     Case 4:19-cv-00786-SDJ Document 1 Filed 10/24/19 Page 1 of 10 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

JASON LEE VAN DYKE                             §
     Plaintiff                                 §
                                               §
v.                                             §      Case No. 19-cv-786
                                               §
MICHAEL SHACKLEFORD                            §
     Defendant.                                §

                           PLAINTIFF’S ORIGINAL COMPLAINT

                                        I. INTRODUCTION

1.1     This action is brought by Jason Lee Van Dyke to vindicate profound deprivations of his

        constitutional rights by the Oak Point Police Department and specifically its chief,

        Michael Shackleford (“Shackleford”).

                                         II.       PARTIES

2.1     At all times relevant hereto, Plaintiff, Jason Lee Van Dyke was a citizen of the United

        States of America and a resident of the State of Texas.

2.2     At all times relevant hereto, Defendant, Michael Shackleford, ("Shackleford”), was a

        citizen of the United States of America, a resident of the State of Texas and was acting

        under color of state law in his capacity as a law enforcement officer employed by the City

        of Oak Point and/or the Oak Point Department of Public Safety. Shackleford is sued in

        his individual capacity.

                             III.    JURISDICTION AND VENUE

3.1     This action arises under the Constitution and laws of the United States, including Article

        III, Section 1 of the United States Constitution and is brought pursuant to 42 U.S.C. §§

        1981, 1983 and 42 U.S.C. § 1988. The jurisdiction of this Court is invoked pursuant to 28




ORIGINAL COMPLAINT
  Case 4:19-cv-00786-SDJ Document 1 Filed 10/24/19 Page 2 of 10 PageID #: 2



      U.S.C. §§ 1331, 1343, 2201.

3.2   This case is instituted in the United States District Court for the Northern District of

      Texas pursuant to 28 U.S.C. §1391 as the judicial district in which all relevant events and

      omissions occurred and in which Defendants maintain offices and/or reside.

                             IV.    CONDITIONS PRECEDENT

4.1   All conditions precedent to Plaintiff's claim for relief have been performed or have

      occurred.

                                        V.      FACTS

5.1   Plaintiff incorporates by reference herein the factual allegations contained in paragraphs

      1.1 – 4.1 above.

5.2   Plaintiff was first (wrongfully) arrested by Officer Shannon Roach of the Oak Point

      Police Department on September 13, 2018 for the Class B misdemeanor offense of false

      report to a police officer.

5.3   Plaintiff learned of possible bias by Officer Roach and the department against him

      personally while reviewing Officer Roach’s body camera footage from that evening,

      when Plaintiff was the victim of a burglary of his motor vehicle. Specifically, shortly

      after arriving on the scene, Officer Roach stepped away from Plaintiff and contacted

      Shackleford to inform him that he was at Plaintiff’s home and to alert Shackleford that

      Plaintiff was the same person that a third party, presumably Thomas Christopher Retzlaff

      (“Retzlaff”) had made previous complaints about. Shackleford’s voice cannot be heard on

      the audio.

5.4   Although Officer Roach did not believe Plaintiff’s report of the burglary, he seized

      Plaintiff’s cellular phone and had Plaintiff’s vehicle – the same one that had been




ORIGINAL COMPLAINT
  Case 4:19-cv-00786-SDJ Document 1 Filed 10/24/19 Page 3 of 10 PageID #: 3



      burglarized – towed from Plaintiff’s driveway as “evidence”. Plaintiff subsequently

      passed a polygraph examination concerning the incident that evening. Although Plaintiff

      does not presently accuse Officer Roach of any constitutional violations, he may be

      added as a defendant in this lawsuit if Plaintiff learns during discovery in this case that he

      obeyed a clearly unlawful or unconstitutional order from Shackleford.

5.5   On or around December 12, 2018, Shackleford received from Retzlaff the e-mail attached

      hereto as Exhibit “A” and incorporated by reference herein.

5.6   Shortly thereafter, Shackleford responded to Retzlaff’s e-mail and correctly stated to him

      that he lacked jurisdiction to investigate Retzlaff’s complaint. That e-mail is attached

      hereto as Exhibit “B” and incorporated by reference herein. In fact, Article 13.37 of the

      Texas Code of Criminal Procedure specifically states that an offense for obstruction and

      retaliation involving a threat of harm is to be prosecuted in the county where a threat

      originated or was received. The “threat” purported to have originated in Plano, Texas

      (Collin County). Retzlaff is a resident of Maricopa County, Arizona. Oak Point is located

      entirely in Denton County.

5.7   Retzlaff sent the correspondence attached as Exhibit “C” to Shackleford several days

      later. On information and belief, there is numerous additional correspondence between

      Retzlaff and either Shackleford or other officers with the Oak Point Department of Public

      Safety.

5.8   On January 11, 2019, Shackleford created and signed an affidavit in support of a warrant

      for Plaintiff’s arrest for the third-degree felony offense of obstruction and retaliation,

      specifically stating in said affidavit that the offense occurred in Denton County. A copy

      of the same is attached hereto as Exhibit “D” and incorporated by reference herein.




ORIGINAL COMPLAINT
  Case 4:19-cv-00786-SDJ Document 1 Filed 10/24/19 Page 4 of 10 PageID #: 4



       Simply put, the evidence demonstrates that Shackleford knowingly submitted a perjured

       affidavit to a district judge for the purpose of obtaining a warrant for Plaintiff’s arrest,

       and he did so at the insistence of Retzlaff.

5.9    It should further be noted that Shackleford failed to disclose in his affidavit numerous

       factors demonstrating a lack of credibility by Retzlaff, namely that Retzlaff has been

       convicted of multiple felonies in Texas (including falsification of a government record

       and witness tampering), that he had his parental rights to his children terminated due to

       credible allegations of pedophilia, and the existence of an ongoing feud between Retzlaff

       and Plaintiff since March of 2017. Thus, in addition to being perjured, the affidavit

       submitted by Shackleford was materially misleading.

5.10   The Denton County District Attorney recognized Shackleford’s malfeasance in mid-to-

       late January and sent the case to Collin County for further investigation by the Plano

       Police Department.

5.11   The Plano Police Department ultimately sent the case to the Collin County District

       Attorney as a grand jury referral, the case was presented to a Collin County grand jury on

       a lesser Class B misdemeanor charge of harassment on September 26, 2019, and the case

       was no-billed on that date.

5.12   Shackleford is both the arresting officer in Plaintiff’s case and the chief of the Oak Point

       Department of Public Safety. There is no internal affairs division available to investigate

       and punish department bias against Plaintiff due to communications with Retzlaff, or

       Shackleford’s illegal actions against Plaintiff.

5.13   On information and belief, although Shackleford is chief of the Oak Point Department of

       Public Safety, he had substantially less experience and training as a law enforcement




ORIGINAL COMPLAINT
  Case 4:19-cv-00786-SDJ Document 1 Filed 10/24/19 Page 5 of 10 PageID #: 5



       officer than the typical chief of a similar police force.

5.14   As a direct and proximate cause of Defendants’ wrongful conduct, Plaintiff has been

       substantially injured. These injuries include, but are not limited to, loss of constitutional

       and federal rights, severe emotional distress, severe damage to personal and professional

       reputation, and ongoing emotional distress and professional damages resulting from

       Plaintiff having a wrongful felony arrest as a part of his criminal history (which cannot,

       as a matter of right, be expunged until January 11, 2022 at the earliest).

                                 VI.     CAUSES OF ACTION

6.1    Plaintiff incorporates paragraphs 1.1 – 5.14 above into each cause of action below by

       reference.

                             FIRST CLAIM FOR RELIEF
42 U.S.C. § 1983 – Wrongful Arrest in Violation of Fourth and Fourteenth Amendments

6.2    42 U.S.C. § 1983 provides that: “[e]very person, who under color of any statute,

       ordinance, regulation, custom or usage of any state or territory or the District of

       Columbia subjects or causes to be subjected any citizen of the United States or other

       person within the jurisdiction thereof to the deprivation of any rights, privileges or

       immunities secured by the constitution and law shall be liable to the party injured in an

       action at law, suit in equity, or other appropriate proceeding for redress . . .”

6.3    Plaintiff in this action is a citizen of the United States and Shackleford is a person for

       purposes of 42 U.S.C. § 1983

6.4    Shackleford was, at all times relevant hereto, acting under the color of state law in his

       capacity an Oak Point police officer and his acts or omissions were conducted within the

       scope of his official duties or employment.

6.5    At the time of the complained of events, Plaintiff had a clearly established constitutional



ORIGINAL COMPLAINT
  Case 4:19-cv-00786-SDJ Document 1 Filed 10/24/19 Page 6 of 10 PageID #: 6



       right under the Fourth Amendment to be secure in his person from unreasonable seizure

       through wrongful arrest.

6.6    Plaintiff also had the clearly established Constitutional right under the Fourteenth

       Amendment to bodily integrity and to be free from wrongful arrest by law enforcement.

6.7    Any reasonable police officer, and a police chief in particular, knew or should have

       known of these rights at the time of the complained of conduct as they were clearly

       established at that time.

6.8    Shackleford’s collusion with a convicted felon and subsequent falsification of an affidavit

       in support of an arrest warrant was objectively unreasonable in light of the facts and

       circumstances confronting him and violated these Fourth Amendment rights of Plaintiff.

       Shackleford knowingly and intentionally made a false statement in an affidavit, to wit,

       that an offense occurred in Denton County, and did so with reckless disregard to the

       truth. As a result, Plaintiff was unreasonably restrained of his freedom.

6.9    Shackleford’s actions, as described herein, were also malicious and/or involved reckless,

       callous, and deliberate indifference to Plaintiff’s federally protected rights. The perjuring

       of a felony arrest warrant by the chief of a police department shocks the conscience and

       violated these Fourth and Fourteenth Amendment rights of Plaintiff. Furthermore,

       Shackleford should have alerted the court issuing the warrant of Retzlaff’s extensive prior

       criminal history in Texas and an ongoing feud between Plaintiff and Retzlaff that had

       been ongoing for at least a year.

6.10   Shackleford engaged in the conduct described by this Complaint willfully, maliciously, in

       bad faith, and in reckless disregard of Plaintiff’s federally protected constitutional rights.

       He did so with conscious awareness that he would cause Plaintiff severe emotional




ORIGINAL COMPLAINT
  Case 4:19-cv-00786-SDJ Document 1 Filed 10/24/19 Page 7 of 10 PageID #: 7



       distress and that a felony arrest, wrongful or not, would destroy his personal and

       professional reputation.

6.11   The acts or omissions of Shackleford as described herein intentionally deprived Plaintiff

       of his constitutional rights and caused him other damages.

6.12   Shackleford is not entitled to qualified immunity for the complained of conduct because

       he knowingly violated the law.

6.13   Shackleford was, at all times relevant hereto, acting pursuant to municipal custom,

       policy, decision, ordinance, regulation, widespread habit, usage, or practice in his actions

       (as well as those of other officers) pertaining to Plaintiff.

6.14   As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered actual

       damages for severe emotional distress, permanent damage to his personal reputation,

       permanent damage to his professional reputation, impaired earning capacity (Plaintiff is

       unemployable) and loss of earnings.

6.15   Plaintiff is also entitled to punitive damages against Shackleford under 42 U.S.C. § 1983,

       in that his actions were taken maliciously, willfully or with a reckless or wanton

       disregard of the constitutional rights of Plaintiff.

                             SECOND CLAIM FOR RELIEF
42 U.S.C. § 1983 – Malicious Prosecution in Violation of Fourth and Fourteenth
Amendments

6.16   Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth

       herein.

6.17   42 U.S.C. § 1983 provides that: “[e]very person, who under color of any statute,

       ordinance, regulation, custom or usage of any state or territory or the District of

       Columbia subjects or causes to be subjected any citizen of the United States or other




ORIGINAL COMPLAINT
  Case 4:19-cv-00786-SDJ Document 1 Filed 10/24/19 Page 8 of 10 PageID #: 8



       person within the jurisdiction thereof to the deprivation of any rights, privileges or

       immunities secured by the constitution and law shall be liable to the party injured in an

       action at law, suit in equity, or other appropriate proceeding for redress…”

6.18   Plaintiff in this action is a citizen of the United States and all of the individual police

       officer Defendants to this claim are persons for purposes of 42 U.S.C. § 1983.

6.19   Shackleford was, at all times relevant hereto, acting under the color of state law in his

       capacity as an Oak Point police officer and his acts or omissions were conducted within

       the scope of his official duties or employment.

6.20   At the time of the complained of events, Plaintiff had the clearly established

       constitutional right to be free from malicious prosecution without probable cause under

       the Fourth Amendment and in violation of due process under the Fourteenth Amendment.

6.21   Any reasonable police officer, and especially a police chief, knew or should have known

       of these rights at the time of the complained of conduct as they were clearly established at

       that time

6.22   Shackleford violated Plaintiff’s Fourth and Fourteenth Amendment rights to be free from

       malicious prosecution without probable cause and without due process when he worked

       in concert with Retzlaff to secure false charges against Plaintiff, resulting in his unlawful

       confinement and potential prosecution.

6.23   Shackleford conspired and/or acted in concert with Retzlaff to institute, procure and

       continue a criminal proceeding for obstruction and retaliation against Plaintiff without

       probable cause.

6.24   Shackleford engaged in the conduct described by this Complaint willfully, maliciously, in

       bad faith, and in reckless disregard of Plaintiff’s federally protected constitutional rights.




ORIGINAL COMPLAINT
  Case 4:19-cv-00786-SDJ Document 1 Filed 10/24/19 Page 9 of 10 PageID #: 9



6.25   Shackleford’s procurement of prosecution against Plaintiff for the known to be false

       allegations of obstruction and retaliation were malicious, shocking, and objectively

       unreasonable in the light of the circumstances.

6.26   Those criminal proceedings terminated in Plaintiff’s favor. The case was transferred tot

       Collin County where it was presented as the lesser included offense of harassment. The

       grand jury no-billed Plaintiff, demonstrating not only that the case could not have been

       proven beyond a reasonable doubt, but that the charge lacked probable cause to begin

       with.

6.27   The acts or omissions of Shackleford as described herein intentionally deprived Plaintiff

       of his constitutional and statutory rights and caused him other damages.

6.28   Shackleford is not entitled to qualified immunity for the complained of conduct because

       he knowingly violated the law.

6.29   Shackleford was, at all times relevant hereto, acting pursuant to municipal custom,

       policy, decision, ordinance, regulation, widespread habit, usage, or practice in its actions

       pertaining to Plaintiff.

6.30   As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered actual

       damages for severe emotional distress, permanent damage to his personal reputation,

       permanent damage to his professional reputation, impaired earning capacity (Plaintiff is

       unemployable) and loss of earnings.

6.31   Plaintiff is also entitled to punitive damages against Shackleford under 42 U.S.C. § 1983,

       in that his actions were taken maliciously, willfully or with a reckless or wanton

       disregard of the constitutional rights of Plaintiff.

because he knowingly violated the law.




ORIGINAL COMPLAINT
 Case 4:19-cv-00786-SDJ Document 1 Filed 10/24/19 Page 10 of 10 PageID #: 10



                                          VII.    PRAYER

7.1   For these reasons, Plaintiff asks for a judgment against Defendant for the following:

             a.      compensatory and consequential damages, including damages for
                     emotional distress, humiliation, loss of enjoyment of life, damage to
                     professional reputation, impaired earning capacity, and loss of earnings;

             b.      economic losses on all claims allowed by law;

             c.      punitive damages on all claims allowed by law;

             d.      pre-and-post judgment interest at the lawful rate; and

             e.      all other relief the Court deems appropriate.

                                                 Respectfully submitted,

                                                 /s/ Jason Lee Van Dyke
                                                 Jason L. Van Dyke
                                                 PO Box 2618
                                                 Decatur, TX 76234
                                                 P – (940) 305-9242
                                                 Email: jasonleevandyke@protonmail.com




ORIGINAL COMPLAINT
